Citation Nr: 1420836	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-44 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for residuals, subdural hematoma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 28, 1989, to September 19, 1989.  He had certified active duty from November 1989 to February 1999, which reportedly extended to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.   A transcript of that proceeding is of record.

This matter was last before the Board in February 2012 when it was remanded for further evidentiary development.  As will be discussed in greater detail below, the Board finds that there is substantial compliance with the Board's February 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Evidence has been received subsequent to the re-certification of the instant appeal to the Board.  Nonetheless, the Veteran waived his right to have that evidence initially considered by the agency of original jurisdiction.  See November 2013 Waiver of AOJ Jurisdiction.  Thus, the evidence is properly before the Board to consider in the first instance.


FINDINGS OF FACT

1. For the period prior to October 23, 2008, residuals of subdural hematoma included headaches and seizures that were controlled by continuous medication; there were no active seizures or a diagnosis of multi-infarct dementia.

2. Since October 23, 2008, residuals of subdural hematoma have resulted in prostrating  headaches and seizures controlled by continuous medication; there are no active seizures, frequent and prolonged prostrating headaches productive of severe economic inadaptability, or related cognitive impairment.


CONCLUSIONS OF LAW

1. For the period prior to October 23, 2008, the criteria establishing an initial evaluation in excess of 30 percent for residuals of subdural hematoma have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8045, 8100, 9304 (2013).

2. For the period since October 23, 2008, the criteria for a combined rating of 40 percent for residuals of subdural hematoma are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8045-8100, 8045-8910 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
	
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letters dated August 2007 and November 2008.  The content of these notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process her claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded four VA examinations to determine the symptomatology of the Veteran's residuals of subdural hematoma.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   The Board finds the April 2008, December 2008, April 2009, and March 2012 VA examinations are adequate for the purposes of the evaluating the Veteran's residuals of subdural hematoma, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that the March 2012 VA examination was in substantial compliance with the Board's February 2012 remand instructions.  That examination contained a full traumatic brain injury (TBI) examination that considered the residuals of the Veteran's subdural hematoma.  Moreover, evaluations of the Veteran's headaches and seizures were also undertaken as part of the March 2012 VA examination.  Accordingly, the Board finds that there is substantial compliance with the Board's February 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes the Veteran's argument that the March 2012 VA examination was inadequate.  See December 2012 Statement of the Veteran.  The Veteran states that he attempted to provide the examiner his medical records, but the examiner stated she had already reviewed them electronically.  The Veteran claims to be certain that the examiner did not review any records.  The Veteran also claims that the examiner only spent five minutes with the Veteran.  First, it is not apparent that the examiner did not review the Veteran's record.  Indeed, a review of the examination report reveals that the examiner was well versed in the Veteran's pertinent medical history.  Moreover, the Veteran is not competent to state whether the examiner did or did not review the Veteran's medical records.  As discussed above, regardless of the purported length of time of the March 2012 examination, the report is adequate as it addresses the necessary factors to be determined in deciding the Veteran's claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).


Factual Background

The Veteran sustained a subdural hematoma while playing basketball in 1993.  A February 1999 report of medical history noted the Veteran's subdural hematoma in 1993 and also stated that the Veteran had seizures for one year following the incident but was off of medication since that time.  

Since service, the Veteran has received treatment for his residuals of subdural hematoma.  A January 2008 VA treatment noted a history of seizures following the Veteran's subdural hematoma.  Headaches were also noted and memory loss was denied by the Veteran at that time.

A January 2008 neurology consult noted that the Veteran was suffering from headaches, which make him photophobic, phonophobic, and nauseous.  The Veteran's headaches were described as severely throbbing.  Headaches occurred about three to four times per month and the Veteran would sometimes get 10 headaches during a bad month.  A history of seizures was noted, but seizures were well-controlled with medication and the Veteran had not reported any seizures since 1998.

A March 2008 VA treatment note specifies that the Veteran's seizures were under control for many years with Topamax and that the Veteran's migraine headaches were responding well to the use of that drug.

An April 2008 VA examination report specifies that the Veteran's headaches are a residual of his head injury.  Headaches were reported to occur at least four times per month and mostly occurred on the right occipital temporal area.  The headaches were described as moderate to severe and sometimes occurring with severe throbbing.  Topamax was noted as helping with headaches.  The Veteran denied blurry vision, nausea and vomiting with headaches.  As to seizures, the examiner noted that the Veteran last suffered a seizure in 1998.  The examiner stated that headaches are the only residual of the Veteran's subdural hematoma.

The Veteran was afforded a second VA examination in December 2008.  There, the Veteran denied any seizures since 1998.  The examiner noted that headaches were a residual of the Veteran's subdural hematoma.  Pounding headaches were noted as occurring about three to four times per week, but had improved to about once every three months.  Headaches were described as lasting for about three to four hours per occurrence.  The headaches were described as not prostrating, instead they were considered tension type headaches.  

A March 2009 VA treatment note specifies that the Veteran experiences insomnia as a result of his service-connected PTSD.

The Veteran was afforded a third VA examination in April 2009.  There, seizures were again noted to have ceased since 1998.  Headaches were noted as occurring three to four times per month.  Pain was rated as approximately seven or eight out of ten and characterized as throbbing at the right temporoocipital region.  Headaches were alleviated by taking medication.  A sleep disturbance was also noted.  The Veteran was described as having difficulty sleeping and only sleeps about three to four hours per night.  An addendum to the April 2009 VA examination was tendered in July 2009.  In the addendum, the examiner noted that the Veteran suffered mild memory impairment as a residual of his subdural hematoma.  The examiner stated that mild memory impairment resulted in mild functional impairment.

A September 2009 VA treatment note explains that the Veteran was still experiencing headaches, but headaches had decreased in intensity while occurring with the same frequency.  

An October 2009 VA social work note specified that the Veteran was still having short term memory problems "due to his TBI."  Continued headaches were also noted. 

In October 2009, the Veteran was afforded a VA examination for his PTSD.  The examiner noted mild memory impairment in his PTSD examination report.

An October 2009 treatment notes that the Veteran switched medications from Topamax to Lamotrigine, but the Veteran remained seizure-free despite the change.

Another October 2009 treatment note specified that the Veteran remained seizure-free and that migraines were also under control.

A December 2009 treatment note specified that headaches had worsened.

Another December 2009 treatment note states that the Veteran experienced at least one migraine per month.  The Veteran denied any seizure activity.

A March 2010 VA mental health note highlighted that the Veteran is still experiencing  headaches and sleep problems with nightmares.

Another March 2010 VA mental health note also specified that the Veteran sleeps only about three to four hours each night.  

An April 2010 VA treatment note states that the Veteran's headaches increased from once per month to about twice per week.

A May 2010 neurology follow-up note indicates that the Veteran was suffering from migraine headaches about five times per month.  Seizure activity was denied again.

An October 2010 VA treatment record notes increasing headaches, in terms of both frequency and intensity.  Headaches were noted as awakening the Veteran during his sleep.  

An October VA 2010 traumatic brain injury note explained the circumstances surrounding the Veteran's subdural hematoma.  The note also specified that the Veteran has severe headaches, mild nausea, mild numbness and tingling in the body, mild change in taste or smell, moderately poor concentration, moderate forgetfulness, moderate difficulty making decisions, moderate slowed thinking, severe fatigue, severe difficulty sleeping, severe anxiety,  and severe frustration tolerance.  The note did not attribute any of these symptoms to the Veteran's subdural hematoma.  The Veteran noted that he experiences the most difficulty in his family life. 

In December 2010, the Veteran complained of having a constant headache in the occipital region for approximately four days. 

In January 2011, the Veteran complained of having headaches for four to five days at a time.  The Veteran reported missing work due to headaches.  He also reported getting dizzy during headaches.  

In March 2011, the Veteran complained of having headaches that last three days in duration.  The Veteran also stated that his headaches have increased in intensity and frequency.

In a March 2011 VA neurology consult note, the Veteran's headaches were noted as lasting anywhere from 2 hours to several days.  The Veteran stated that headaches sometimes will awaken him while he is asleep.  The Veteran denied any recent seizures.

In April 2011, the Veteran stated that headaches were becoming more tolerable and not occurring as often.  The Veteran still reported getting dizzy during headaches.

In July 2011, the Veteran reported that his headaches were not as intense as before.

In November 2011, as stated above, the Veteran testified before the undersigned Veterans Law Judge.  The Veteran stated that during severe headaches, he will get nauseous.  Transcript at pg. 4.  The Veteran explained that he suffers headaches about three or four times per month and they might last three to four days each.  Id. The Veteran stated that he has missed about 100 to 120 hours of work per year due to headaches.  Id at pg. 5.  Pain from headaches was rated by the Veteran as about seven or eight out of 10.  Id.  The Veteran denied any seizures since 1998 and stated that he has had insomnia for a while since his head injury.  Id at pg. 7.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in March 2012.  There, the examiner noted the Veteran's complaints of short-term memory impairment and sleep disturbances, but explained that those conditions are likely related to PTSD and obstructive sleep apnea (OSA).  The examiner noted the following: no complaints of impairment of memory, attention, concentration, or executive function; normal judgment; social interaction is routinely appropriate; normal motor activity; normal visual spatial orientation; no subjective symptoms; no neurobehavioral effects; able to communicate by spoken and written language and able to comprehend spoken and written language; and normal consciousness.  Then, the examiner noted the residuals of the Veteran's subdural hematoma as seizures and headaches, including migraine headaches.  No scars were noted and the examiner explained that the Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms related to his subdural hematoma.

The examiner noted that headaches do impact the Veteran's ability to work due to pain.  However, the examiner noted that the Veteran is able to work, but he does use a lot of sick time.  

The Veteran's headaches were also considered.  The examiner noted a diagnosis of posttraumatic headaches.  Headaches were noted as occurring five times per month, 60 percent of which are prostrating, and as lasting one to two days.  Pain is localized to the right side of the Veteran's head.  No prostrating attacks of migraine headache pain were noted, while prostrating attacks of non-migraine headache pain was noted as occurring more frequently than once per month.  Again, headaches were noted to cause some employment impacts, but the examiner concluded that the Veteran is still able to work.

The Veteran's seizures were also considered.  A diagnosis of tonic-clonic seizures or grand mal seizures was recorded.  The Veteran was noted as being on Lamictal continuously to control his seizures.  


Law and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In January 2007, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for residuals of a subdural hematoma.  In June 2008, the RO granted service connection for the disability and assigned a 30 percent rating, effective January 31, 2007.  The Veteran has disagreed with the initial disability evaluation assigned.  The Board notes that because the Veteran's subdural hematoma has been also diagnosed as a traumatic brain injury, see March 2012 VA Examination Report, the Board will consider the residuals under Diagnostic Code 8045, pertaining to traumatic brain injuries.


Prior to October 23, 2008

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated as 10 percent disabling, and no more under Diagnostic Code 9304. The criteria stated that the 10 percent rating would not be combined with any other rating for a disability due to brain trauma and that ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Grand mal seizures are to be rated as major seizures under DC 8910 and petit mal seizures are to be rated as minor seizures under DC 8911. A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness. A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 

The General Rating Formula for Major and Minor Epileptic Seizures provides that a 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year. Averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly, an 80 percent evaluation is to be assigned. A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week. Where the evidence shows at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly, a 40 percent evaluation is assigned. A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  38 C.F.R. § 4.124a. 

The Veteran exhibited post-traumatic headaches in the period prior to October 23, 2008; however, there was no diagnosis of multi-infarct dementia associated with brain trauma and a 10 percent rating was the maximum rating assignable.  When continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This 10 percent rating will not be combined with any other rating for epilepsy.  

The Veteran has been afforded a 30 percent rating for residuals of subdural hematoma for the entire rating period (including the period prior to October 23, 2008).  Under Diagnostic Code 8045 (prior to October 23, 2008), purely subjective complaints, such as headaches, were to be rated as 10 percent disabling.  Nonetheless, under the mandates of Diagnostic Code 8045 (prior to October 23, 2008) the Veteran is only entitled to a 10 percent rating for his headaches as a result of his subdural hematoma.  A rating under Diagnostic Code 8100 would not be applicable, because the headaches were post-traumatic in nature and not migraine.  The Veteran did not have active seizures and a 10 percent rating in his case is the maximum assignable for seizures (need for continuous medication).  A 30 percent rating was assigned and this will not be disturbed.  As such, a rating in excess of 30 percent is not warranted under the provisions of Diagnostic Code 8045 (prior to October 23, 2008).  

A. Criteria Effective from October 23, 2008

The criteria for Diagnostic Code 8045 effective from October 23, 2008 provide that there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical (including neurological). Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  In this case, there is no evidence the Veteran experiences any emotional/behavioral or physical effects as a result of his subdural hematoma.  See, e.g., March 2012 VA Examination Report.  The Veteran has indicated that he is "anti-social," among other things.  See December 2012 Statement of Veteran.  Having emotional/behavioral and physical deficits, however, is not sufficient.  Instead, those emotional/behavioral and physical deficits must be the result of the Veteran's subdural hematoma.  As stated above, on objective examination that was found not to be the case here.  See, e.g., March 2012 VA Examination Report.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be evaluated separately, rather than evaluated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id. 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2).

In the present case, the March 2012 VA examiner clarified that the Veteran did not exhibit cognitive deficits due to the service-connected subdural hematoma residuals.  All cognitive testing was normal and it was suggested that memory problems and sleep disturbance, to the extent that it exists is due to the service-connected post-traumatic stress disorder.  In fact, sleep and memory impairment are listed as criteria for rating post-traumatic stress disorder (see 38 C.F.R. § 4.130, Diagnostic Code 9413) and assigning a separate evaluation under Diagnostic Code 8045 would not be appropriate.  See 38 C.F.R. § 4.14 (2013) (The evaluation of the same disability under various diagnoses is to be avoided).  

The Veteran has complained of frequent headaches that require treatment and medical attention.  The March 2012 VA examination reflects that the Veteran has headaches that are prostrating and non-prostrating.  It was clarified that the headaches were non-migraine in nature and that they were not exhibited by very frequent and prostrating attacks.  The Veteran reported missing work on occasion due to headaches.  See January 2011 VA Treatment Record.  At his hearing the Veteran estimated that he missed between 100 and 120 hours of work each year due to headaches.  The March 2012 VA examiner noted that the Veteran used a lot of sick leave, and that headaches moderately affected his physical/sedentary employment.  In essence, the Board finds a basis for awarding a 30 percent rating for headaches, but the criteria for a 50 percent rating pursuant to Diagnostic Code 8100 are not met or nearly approximated.

As discussed above, the Board finds that, throughout the entire rating period, the Veteran is entitled to a 10 percent rating for seizures, pursuant to Diagnostic Code 8045-8910.  He has not exhibited seizure activity but reportedly uses continuous medication to control symptoms.  

To assign a singular rating for residuals of the Veteran's subdural hematoma from October 23, 2008 forward, section 4.124a explains that each condition is to be rated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under the Combined Ratings Table in section 4.25.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under the combined ratings table, the disability percentages of 30 percent for headaches, 10 for seizures, and 0 percent under the Table, 41 percent is calculated, or 40 percent disability when rounded to the nearest 10.  See 38 C.F.R. § 4.25.

The record does not establish that the rating criteria (Diagnostic Codes 8045, 8100, and 8910) are inadequate for rating the Veteran's residuals of subdural hematoma.  Those diagnostic codes consider the full range of residuals of the Veteran's subdural hematoma-namely seizures and headaches.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran reported missing some time due to work, as of his last VA examination in March 2012, the Veteran was still working and the examiner noted the Veteran's ability to continue working.  As the evidence does not show that the Veteran is unable to work due to either headaches or seizures, further consideration of TDIU is not warranted.


ORDER

For the period prior to October 23, 2008, entitlement to an initial disability rating in excess of 30 percent for residuals of subdural hematoma, is denied.

For the period from October 23, 2008, entitlement to a 40 percent disability rating for residuals (headaches and seizures), subdural hematoma, is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


